Luke, J.
On the trial of an issue formed upon the traverse of an answer ■ to a summons of garnishment, the undisputed evidence showed that the garnishee was indebted to the defendant in the garnishment proceedings in the sum of $69.20, which was paid out by the garnishee on two “watch orders,” one executed before and the other after the service of the summons of garnishment. Conceding (but not deciding) that the amount paid out oh the first “watch order” was not subject to the garnishment, the amount paid out on the second “watch order,” under the facts of the case, was clearly subject to the garnishment, and the trial *790court therefore erred in deciding against the traverse. -Civil Code (1910), §,5273; Smith v. Pickett, 7 Ga. 104; Citizens Nat. Bank v. Dasher, 16 Ga. App. 33 (2).
Decided October 9, 1924.
J. P. Burnett, H. P. Strohecker, for plaintiff.
Turpin & Lane, for defendant.

Judgment reversed.


Broyles, C. J., and Bloodworih, J., concur.